STATE OF MICHIGAN

                            COURT OF APPEALS



In re JOSEPH W. BROOKS III TRUST NUMBER
ONE.


CHARLES FRANKLIN WALKER,                                      UNPUBLISHED
                                                              October 23, 2014
              Petitioner-Appellant,

v                                                             No. 314619
                                                              Ingham Probate Court
JOSEPH W. BROOKS III TRUSTEE                                  LC No. 10-001791-TV

              Respondent-Appellee.


Before: HOEKSTRA, P.J., and SAWYER and GLEICHER, JJ.

HOEKSTRA, P. J., (concurring).

       I concur in the result only.




                                                       /s/ Joel P. Hoekstra




                                          -1-